Citation Nr: 1416686	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-02 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep disorder, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from January 1968 to January 1970.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for a sleep disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he has a sleep disorder, which includes currently diagnosed obstructive sleep apnea, that he thinks may be related to the service-connected right shoulder disability, right ankle disability, and/or duodenitis.  His written assertion is that sleep apnea is due to the chronic pain from these disabilities.  He submitted some medical articles that include that chronic pain, among many other possible causes, may lead to the development of insomnia.  

In a May 2012 VA examination report, the VA examiner opined that the currently diagnosed sleep apnea is not related to service-connected right shoulder, right ankle, and duodenitis disabilities, reasoning that sleep apnea is a disturbance in the oropharynx.  While one reading of the opinion that there is no relationship, when coupled with the examiner's specific explanation as to anatomical location and different body systems, would appear to address both causation and aggravation (permanent worsening), the U.S. Court of Appeals for Veteran's Claims requires a more explicit statement regarding a lack of aggravation for the opinion to be legally sufficient.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As it is unclear, in light of the Court's precedent, whether the May 2012 VA medical opinion addressed whether the current sleep apnea was aggravated by (permanently worsened beyond a normal progression) the service-connected right shoulder disability, right ankle disability, and/or duodenitis, a supplemental medical opinion would be helpful to address the question of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 
38 C.F.R. § 3.310 (2013).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the case to the VA examiner who conducted the May 2012 VA examination (or a suitable substitute) for a supplemental medical opinion to address secondary service connection by aggravation for sleep apnea (another examination is not required).  If such VA examiner indicates that he or she cannot respond to the Board's questions without examination of the Veteran, such examination should be afforded the Veteran.  The claims folder should be made available to the examiner for review, and the examiner should review the relevant evidence.

The VA examiner should offer the following opinion: 

Is it at least as likely as not (i.e. 50 percent or greater chance) that the Veteran's sleep apnea is aggravated (permanently worsened beyond normal progress of the disease) by service-connected disabilities (right shoulder disability, right ankle disability, and duodenitis)?  Specifically address the Veteran's assertion that pain associated with the service-connected disabilities causes insomnia.  

If the opinion is that there is aggravation by any of the service-connected disabilities, the VA examiner is requested to provide an opinion as to an approximate baseline level of severity of the sleep apnea disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner should provide a rationale for the opinion(s) with reference to the evidence of record. 

2.  When the development requested has been completed, the RO/AMC should readjudicate the claim for service connection for sleep apnea, to include as secondary to the service-connected right shoulder disability, right ankle disability, and/or duodenitis.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


